
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 278
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for the exchange of certain land
		  located in the Arapaho-Roosevelt National Forests in the State of Colorado, and
		  for other purposes
	
	
		1.Short titleThis Act may be cited as the
			 Sugar Loaf Fire Protection District
			 Land Exchange Act of 2011.
		2.DefinitionsIn this Act:
			(1)DistrictThe term District means the
			 Sugar Loaf Fire Protection District of Boulder, Colorado.
			(2)Federal landThe term Federal land
			 means—
				(A)the parcel of approximately 1.52 acres of
			 land in the National Forest that is generally depicted on the map numbered 1,
			 entitled Sugarloaf Fire Protection District Proposed Land
			 Exchange, and dated November 12, 2009; and
				(B)the parcel of approximately 3.56 acres of
			 land in the National Forest that is generally depicted on the map numbered 2,
			 entitled Sugarloaf Fire Protection District Proposed Land
			 Exchange, and dated November 12, 2009.
				(3)National forestThe term National Forest means
			 the Arapaho-Roosevelt National Forests located in the State of Colorado.
			(4)Non-Federal landThe term non-Federal land
			 means the parcel of approximately 5.17 acres of non-Federal land in
			 unincorporated Boulder County, Colorado, that is generally depicted on the map
			 numbered 3, entitled Sugarloaf Fire Protection District Proposed Land
			 Exchange, and dated November 12, 2009.
			(5)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			3.Land exchange
			(a)In generalSubject to the provisions of this Act, if
			 the District offers to convey to the Secretary all right, title, and interest
			 of the District in and to the non-Federal land, and the offer is acceptable to
			 the Secretary—
				(1)the Secretary shall accept the offer;
			 and
				(2)on receipt of acceptable title to the
			 non-Federal land, the Secretary shall convey to the District all right, title,
			 and interest of the United States in and to the Federal land.
				(b)Applicable
			 lawSection 206 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) shall apply to
			 the land exchange authorized under subsection (a), except that—
				(1)the Secretary may accept a cash
			 equalization payment in excess of 25 percent of the value of the Federal land;
			 and
				(2)as a condition of the land exchange under
			 subsection (a), the District shall—
					(A)pay each cost relating to any land surveys
			 and appraisals of the Federal land and non-Federal land; and
					(B)enter into an agreement with the Secretary
			 that allocates any other administrative costs between the Secretary and the
			 District.
					(c)Additional terms and
			 conditionsThe land exchange
			 under subsection (a) shall be subject to—
				(1)valid existing rights; and
				(2)any terms and conditions that the Secretary
			 may require.
				(d)Time for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under subsection (a) shall be completed not
			 later than 1 year after the date of enactment of this Act.
			(e)Authority of Secretary To conduct sale of
			 Federal land
				(1)In generalIn accordance with paragraph (2), if the
			 land exchange under subsection (a) is not completed by the date that is 1 year
			 after the date of enactment of this Act, the Secretary may offer to sell to the
			 District the Federal land.
				(2)Value of Federal landThe Secretary may offer to sell to the
			 District the Federal land for the fair market value of the Federal land.
				(f)Disposition of proceeds
				(1)In generalThe Secretary shall deposit in the fund
			 established under Public Law 90–171 (commonly known as the Sisk
			 Act) (16 U.S.C. 484a) any amount received by the Secretary as the
			 result of—
					(A)any cash equalization payment made under
			 subsection (b); and
					(B)any sale carried out under subsection
			 (e).
					(2)Use of proceedsAmounts deposited under paragraph (1) shall
			 be available to the Secretary, without further appropriation and until
			 expended, for the acquisition of land or interests in land in the National
			 Forest System.
				(g)Management and status of acquired
			 landThe non-Federal land
			 acquired by the Secretary under this section shall be—
				(1)added to, and administered as part of, the
			 National Forest; and
				(2)managed by the Secretary in accordance
			 with—
					(A)the Act of March 1, 1911 (commonly known as
			 the Weeks Law) (16 U.S.C. 480 et seq.); and
					(B)any laws (including regulations) applicable
			 to the National Forest.
					(h)Revocation of orders; withdrawal
				(1)Revocation of ordersAny public order withdrawing the Federal
			 land from entry, appropriation, or disposal under the public land laws is
			 revoked to the extent necessary to permit the conveyance of the Federal land to
			 the District.
				(2)WithdrawalOn the date of enactment of this Act, if
			 not already withdrawn or segregated from entry and appropriation under the
			 public land laws (including the mining and mineral leasing laws) and the
			 Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.), the Federal land is
			 withdrawn until the date of the conveyance of the Federal land to the
			 District.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
